DETAILED ACTION

Status of Claims
This action is in reply to amendment and response filed on June 20, 2022. Claims 1, 2, 6-12, and 17-18  have been amended. Claims 1-20 are currently pending and have been examined.

Response to Arguments
101: The Applicant’s arguments and amendments with respect to the 101 rejection have been fully considered but are not persuasive.
The Applicant essentially argues (pp. 11-14) that the claims are not directed to an abstract idea. The Applicant argues that the limitations of the independent claims do not concern “something that humans do”. The Applicant cites a PTAB case in support (Appeal 2018-009690). The Examiner disagrees with the Applicant’s reasoning. In the PTAB case the claims are directed to having a client device process a component upon request, the processing based on plurality of client-stored relationship values and a server device responsible for providing the component and the plurality of relationship values to the client. In particular the board stated that “to process a component at a client device” or “send, to a server device on a server side of the network, a request to retrieve the component” does not concern “something that humans do”. Unlike the features associated with “the component” of the board case, the Applicant’s limitations are directed to processing a financial transaction through an enhanced approval message. The enhanced approval message does not preclude the processing of the financial transaction from “something that humans do” as it merely describes acquirer and the issuer as the same entity. As such, the PTAB case is not relevant to Applicant’s claimed limitations. The Applicant claimed limitations are directed to processing of financial transaction which is something that humans do and as are directed to an abstract idea (see MPEP 2106.04(a)(2)(II)(A), (B), (C).
Next, the Applicant argues that “ON_US” messages are a technical improvement and/or are significantly more than the abstract idea because of streamlined transaction approval processing based on common entity managing acquirer and issuer. The Examiner disagrees, the claim limitations are directed to routing messages between merchant, acquirer and issuer and direct to routing to accommodate the business scenario of common ownership between the processing parties. As such, the limitations and any additional elements are a “commonplace business method being applied on a general purpose computer” (see MPEP 2106.05(a)(II)(i)). Therefore, the additional elements are not directed to an improvement and/or are significantly more than the abstract idea. 
As such, the claims include ineligible subject matter, and the 101 rejection is maintained. An updated 101 rejection is provided below to address the amended claims 1-20.
103: The Applicant’s arguments and amendments with respect to the 103 rejection have been fully considered and are persuasive.
The closest prior art of record are US 20180089687 A1 (Kohli) directed to linking bill payment service with remittance and US 20170116605 A1 (Unser) directed to secure, privacy-aware qualified expenditure tracking in an iso 8583 network. Kohli teaches a payment network interface processor managing activity between acquirer and issuer. Unser teaches processing transactions associated with same entity based acquirer and issuer.
However, none of the references teach receiving, from the switch, an enriched approval message corresponding to the issuer and approving the transaction, the enriched approval message including an approval message received from the issuer server and an indicator inserted into the approval message by the switch based on the receipt of the identification message, the indicator indicating that the issuer corresponds to the same entity managing the acquirer server and the payment terminal. Furthermore, none of the references teach after receipt of the identification message and the approval message, generate an enriched approval message by including an indicator in the approval message, the indicator in the approval message, the indicator indicating that the enriched approval message relates the transaction to the issuer being the same entity managing the acquirer server and the payment terminal.
As such, the 103 rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-5 are directed to an apparatus, claims 6-10 are directed to another apparatus and claims 11-20 are directed to a process.

Claims 1 and 11 are directed to the abstract idea of financial transaction processing which is grouped under fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior or relationships or interactions between people subgrouping of organizing human activity in prong one of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 11 recite “receive … transaction data including account details identifying an account, an acquirer identifier corresponding to the same entity, and an issuer identifier identifying an issuer managing the account, the transaction data corresponding to a transaction initiated at …”, “compare the issuer identifier to the acquirer identifier”, “determine that the issuer corresponds to the same entity based on the comparison”, “generate an identification message identifying the transaction”, “transmit the identification message to …”, “transmit, …, the transaction data directly to … administered by the issuer”, “receive … an enriched approval message corresponding to the issuer and approving the transaction, the enriched approval message including an approval message received from … and an indicator inserted into the approval message by … based on receipt of the identification message, the indicator indicating that the issuer corresponds to the same entity managing the acquirer server and the payment terminal” and “forward … the enriched approval message …”. Claim 6 recites “receive … a transaction request comprising transaction data including account details identifying an account, an acquirer identifier corresponding to an acquirer managing …, and an issuer identifier identifying an issuer managing the account, the transaction data corresponding to the transaction”, “based on a comparison of the issuer identifier to the acquirer identifier determine that the issuer corresponds to a same entity as the acquirer”, “receive an identification message generated by …, the identification message identifying the transaction and including the acquirer identifier”, “transmit the transaction request directly to … managed by the issuer”, “receive, directly from …, an approval message”, “after receipt of the identification message and the approval message, generate an enriched approval message by including an indicator in the approval message, the indicator indicating that the enriched approval message relates the transaction to the issuer being the same entity managing … and …”, “add the enriched approval message to a list, the list listing the enriched approval message corresponding to the issuer who has generated the approval message”, “store the list in a transaction log file”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “an acquirer server”, “a switch”, “a payment terminal”, “at least one processor”, “at least one memory”, “computer program code”, “an issuer server”, “a payment network server” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a technological environment or field of use. (See MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of financial transaction processing.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of financial transaction processing using computer technology (e.g. the processor, see specification as filed ¶ [0084]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).

Hence, claims 1, 6 and 11 are not patent eligible.

As per dependent claims 2-5, and 12-20, these claims further define the abstract idea noted in claims 1 and 11. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 7-10, the dependent claims recite the additional elements of “the payment network server”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A)(f) & (h)).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692